Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 15, 2018

                                    No. 04-17-00220-CV

            IN THE INTEREST OF A.B.R., W.C.R., and K.R.R, Minor Children,
                                  Appellants

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-19862
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
       Appellant’s and Cross-Appellant’s reply briefs were due on March 14, 2018. See TEX. R.
APP. P. 38.6(b), (d). On the due date, in a joint motion, both parties moved for a seven-day
extension of time to file the briefs until March 21, 2018. See id. R. 10.5(b).
       The joint motion is GRANTED. The reply briefs are due on March 21, 2018.



It is to ORDERED on this 15th day of March, 2018.



                                           PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court